Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Allowable Subject Matter
Claims 1-2 are allowed.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

With respect to claim 1, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record fails to teach: a low-power SRAM memory cell comprising: “a plurality of word lines; a plurality of bit lines; a source of the fifth PMOS transistor is grounded, a drain of the fifth PMOS transistor is connected to a drain of a sixth PMOS transistor; a gate of the sixth PMOS transistor is connected to the fifth word lin” and in combination with the remaining limitations.

One of the closet arts of record, Houston discloses an integrated circuit comprising: an array of SRAM cells arranged in rows and columns, each of the SRAM cells comprising: a bit-side driver transistor including a gate node, a source node and a drain node;  a bit-side data node, wherein the bit-side data node is connected to the drain node of the bit-side driver transistor;  a bit-side load transistor, the bit-side load transistor including a gate node, a source node and a drain node, wherein the drain node of the bit-side load transistor is connected to the bit-side data node;  a bit-bar-side driver transistor including a gate node, a source node and a drain node, wherein the gate node of the bit-bar-side driver transistor is connected to the bit-side data node;  a bit-bar-side data node, wherein the bit-bar-side data node is connected to the drain node of the bit-bar-side driver transistor, to the gate node of the bit-side driver transistor and to the gate node of the bit-side load transistor;  a bit-bar-side load 
transistor including a gate node, a source node and a drain node, wherein the drain node of the bit-bar-side load transistor is connected to the bit-bar-side data node, and the gate node of the bit-bar-side load transistor is connected to the bit-side data node;  a bit-side auxiliary load transistor including a gate node, a source node and a drain 
transistor including a gate node, a source node and a drain node, wherein the drain node of the bit-bar-side auxiliary load transistor is connected to the bit-bar-side data node, and the gate node of the bit-bar-side auxiliary load transistor is connected to the 
bit-side data node.

Houston does not teach:  “a plurality of word lines; a plurality of bit lines; a source of the fifth PMOS transistor is grounded, a drain of the fifth PMOS transistor is connected to a drain of a sixth PMOS transistor; a gate of the sixth PMOS transistor is connected to the fifth word lin” and in combination with the remaining limitations.

	Claim 2 depend from claim 1 and are therefore allowable.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Houston (8,179,715) discloses 8T SRAM with four load transistors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Lam whose telephone number is (571)272-1782.  The examiner can normally be reached on 6:00 – 2:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 









/David Lam/
Primary Examiner, Art Unit 2825			

June 24, 2021